Citation Nr: 9916273	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the right tibia and fibula, with 
malunion and knee/ankle impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In his December 1998 substantive appeal, the veteran 
indicated that he desired a hearing before a Member of the 
Board.  In correspondence received in March 1999, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDINGS OF FACT

1.  An October 1997 Board decision denied service connection 
for a right ankle disability.

2.  Additional evidence submitted since the October 1997 
Board decision does bear directly and substantially upon the 
issue under consideration, and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The objective medical evidence of record establishes that 
the veteran's preexisting residuals of a fracture of the 
right tibia and fibula, with malunion and knee/ankle 
impairment, was chronically worsened during service.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision, which denied the 
veteran's claim for service connection for a right ankle 
disability, is final.  38 U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the October 1997 Board 
decision is new and material, and the veteran's claim for 
residuals of a fracture of the right tibia and fibula, with 
malunion and knee/ankle impairment, has been reopened.  
38 C.F.R. § 3.156(a) (1998).

3.  The pre-existing residuals of a fracture of the right 
tibia and fibula, with malunion and knee/ankle impairment, 
were aggravated by active service.  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __ Vet. App. 
__ , No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc), and Winters v. West, __ Vet. App. __ , No. 97-2180 
(Feb. 17, 1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the consideration of the Board by its 
initial analysis of his new and material claim under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has asserted that though he suffered a tibia and 
fibula fracture to his right lower extremity while playing 
football in high school in 1954, the injury had healed by the 
time he entered active service in 1968.  He stated that he 
twisted his right ankle during basic training and eventually 
switched his MOS from Infantryman to a vehicle wheel 
repairman.  He has also indicated that he was kicked 
repeatedly in his right ankle and right knee by military 
police.  The veteran was given a medical discharge in January 
1970 following the findings of an October 1969 Medical 
Evaluation Board.  The Medical Evaluation Board had found 
that the veteran's right lower extremity disability had 
preexisted service.

In October 1997 the Board adjudicated the veteran's claim for 
entitlement to service connection for a right ankle 
disability.  The October 1997 denial of the veteran's claim 
of entitlement to service connection for a right ankle 
disability became final, as outlined in 38 U.S.C.A. § 7104 
(West 1991).  As such, the claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1998).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence in the claims file at the time of the October 
1997 Board decision consisted of the veteran's service 
medical records, lay statements, and several statements from 
the veteran.  The Board found that the veteran's right ankle 
disability had preexisted service.  The Board denied the 
claim on the basis that the veteran had not submitted 
competent medical evidence showing that he currently suffered 
from a right ankle disability.

Looking to the medical records submitted by the veteran, the 
Board notes that they reflect current diagnoses of right knee 
and right ankle disability.  For example, a January 1998 
private medical record reflects diagnoses of osteoarthritis 
of the right knee, an old fracture of the right tibia and 
fibula with valgus deformity, and early degenerative joint 
disease of the right ankle.  The evidence received since the 
October 1997 Board decision demonstrates that the veteran 
currently suffers from disability of the right ankle and 
right knee.  Therefore, the Board finds that new and material 
evidence has been submitted, as such evidence bears directly 
and substantially upon the specific matter under 
consideration, and it is not cumulative or redundant of 
evidence previously submitted.  See 38 C.F.R. § 3.156(a).

Turning to the second step, the Board finds that the 
veteran's claim for service connection for his right lower 
extremity is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.

The Board notes that the law provides that a veteran is 
entitled to service connection for a disability resulting 
from disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting disease or injury will be considered 
to have been aggravated during service when there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Therefore, the question before the Board 
is whether the veteran's preexisting lower right extremity 
disability was aggravated during service.

As noted in the October 1969 Medical Board, the veteran's 
preexisting right lower extremity became symptomatic during 
service.  Physical examination revealed valgus angulation 
deformity at the midshaft of the right leg and tenderness 
where the tibial crest was prominent at the sight of 
angulation.  Diagnoses included malunion of fractures of the 
right tibia and fibula with severe rotational deformity and 
instability of the right knee secondary to the fractures.  
The veteran's lower extremity was assigned a numerical 
designation of 4 in box 76 (physical profile) of his October 
1969 separation examination.  The Board notes that the 
veteran's lower extremity was assigned a numerical 
designation of 2 in box 76 of his May 1967 enlistment 
examination.

A March 1998 letter from the veteran's private physician, 
Brian E. Coleman, M.D., contained the following:

All of the problems with the right lower 
extremity presently are directly related 
to the fact that at the time of optimal 
symptomatology, no reconstructive 
procedure was performed during his 
military service.

In this case, there is competent medical evidence 
establishing that the veteran's preexisting right lower 
extremity chronically worsened during service.  The Board 
notes that from May 1967 to October 1970, a period of more 
than three years, medical professionals determined that the 
veteran's right lower extremity had worsened from a physical 
profile designation of 2 to 4, and had worsened to such an 
extent that the veteran was no longer physically fit for 
active service.  Further, the March 1998 opinion from Dr. 
Coleman can be construed as stating that the veteran's right 
lower extremity had worsened at the time of his discharge 
from service.  Accordingly, the Board finds that the evidence 
supports the award of service connection for residuals of a 
fracture of the right tibia and fibula, with malunion and 
knee/ankle impairment.


ORDER

Service connection for residuals of a fracture of the right 
tibia and fibula, with malunion and knee/ankle impairment, on 
the basis of aggravation of a preexisting disability, is 
granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

